 



EXHIBIT 10.3

FIRST AMENDMENT
OF
MONEYGRAM INTERNATIONAL, INC.
PERFORMANCE UNIT INCENTIVE PLAN
(as adopted May 10, 2005)

     WHEREAS, MoneyGram International, Inc. (the “Company”) has heretofore
established and maintains an incentive compensation plan which, in most recent
amended and restated form, is embodied in a document entitled “MoneyGram
International, Inc. Performance Unit Incentive Plan” (the “Plan”).

     WHEREAS, the Company has reserved to itself the power to make further
amendments of the Plan.

     NOW, THEREFORE, the Plan is hereby amended as follows:



1.   Section 9 of the Plan is amended and restated, in its entirety, as follows:

Section 9. Award Determination. The formula for calculating the number of
Performance Units and the actual number of Performance Units to be awarded to
any Participant will be determined by the Committee annually, upon
recommendation by the Chief Executive Officer of the Corporation, no later than
90 days after the beginning of each new Performance Period. After such 90-day
period, the Committee may, in its discretion, decrease the number of Performance
Units awarded to any Participant. The Committee may not, however, increase the
number of Performance Units awarded to any Participant after such 90-day period.
The number of Performance Units awarded to any Participant under the Plan will
be subject to the applicable limits set forth in the 2005 Omnibus Plan.



2.   Except as herein expressly amended, the Plan shall continue in full force
and effect.

